UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-1669



MELBA BARTON; MONIQUE BARTON,

                                            Plaintiffs - Appellants,

          versus

KENNETH THOMPSON; CHOICE HOTELS INTERNATIONAL,
INCORPORATED, t/a Friendship Inn; MANOR CARE,
INCORPORATED, t/a Friendship Inn,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. John R. Hargrove, Senior District Judge.
(CA-95-2154-HAR)

Submitted:   March 13, 1997                 Decided:   March 18, 1997

Before HALL, ERVIN, and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick James O'Guinn, Sr., Sherae Monique McNeal, O'GUINN &
MCNEAL, Columbia, Maryland; Charles Jerome Ware, Columbia, Mary-
land, for Appellants. Kenneth Thompson, Havre de Grace, Maryland;
Mark D. Laponsky, SEMMES, BOWEN & SEMMES, Baltimore, Maryland, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Melba and Monique Barton appeal the district court's orders

granting the Appellees' summary judgment in this civil action. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Barton v. Thompson, No. CA-95-2154-HAR (D. Md. May
6, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2